 Fill in this information to identify the case:

 Debtor 1              Tina M. Carson dba Breath of Life                                             _

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:                                District of   Kansas
                                                                                      (State)
 Case number            18-11150-ren




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                          12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                   Ajax Mortgage Loan Trust 2018-F, Mortgage Backed
                   Securities, Series 2018-F, by U.S. Bank National
 Name of creditor: Association, as Indenture Trustee                                              Court claim no. (if known): 2


 Last 4 digits of any number you use to                                                           Date of payment change:
                                                           XXXXXX3539                                                                        06/01/2020
 identify the debtor’s account:                                                                   Must be at least 21 days after date
                                                                                                  of this notice


                                                                                                  New total payment:                        $ 1,500.72
                                                                                                  Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
         No
      X Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      the basis for the change. If a statement is not attached, explain why:


                       Current escrow payment: $ 335.74                                         New escrow payment:         $ 412.06


 Part 2:         Mortgage Payment Adjustment


 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      X     No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:


                   Current interest rate:                           %                           New interest rate:                             %

                   Current principal and interest payment: $                                    New principal and interest payment: $


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      X     No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                       Reason for change:                                                                                                                  _

                       Current mortgage payment: $                                              New mortgage payment: $


Official Form 410S1                                            Notice of Mortgage Payment Change                                                          page 1
                                       Case 18-11150            Doc#           Filed 04/27/20                  Page 1 of 5
Debtor 1          Tina M. Carson dba Breath of Life                                   _          Case number (if known)   18-11150-ren
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.

     √I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



  s/ Wendee Elliott-Clement
     Signature
                                                                                                 Date      4/27/2020
                                                                                                            _




 Print:              Wendee Elliott-Clement                                                 _    Title
                                                                                                         Attorney
                    First Name                      Middle Name          Last Name



 Company             SouthLaw, P.C.                                                         _



 Address             13160 Foster Suite 100                                                 _
                    Number                 Street

                     Overland Park, KS 66213-2660
                    City                                                 State        ZIP Code



 Contact phone      (913) 663-7600                                                               Email   ksbkecf@southlaw.com




Official Form 410S1                                                    Notice of Mortgage Payment Change                                 page 2
                                     Case 18-11150                      Doc#         Filed 04/27/20          Page 2 of 5
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS AT WICHITA

 In Re:                                                          )
                                                                 )
 Tina M. Carson dba Breath of Life, Debtor                       )
                                                                 )     Case No. 18-11150-ren
 Ajax Mortgage Loan Trust 2018-F, Mortgage Backed )
 Securities, Series 2018-F, by U.S. Bank National Association as )     Chapter: 13
 Indenture Trustee, by Gregory Funding, loan servicing agent for )
 Moving Creditor                                                 )
                                                                 )
 vs.                                                             )
                                                                 )
 Tina M. Carson dba Breath of Life, Debtor                       )
                                                                 )
 and                                                             )
                                                                 )
 Carl B. Davis, Trustee                                          )

                               CERTIFICATE OF MAILING/SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was filed electronically
on this April 27, 2020 with the United States Bankruptcy Court for the District of Kansas , and shall be
served on the parties in interest via email by the Court pursuant to CM/ECF as set out on the Notice of
Electronic Filing as issued by the Court and shall be served by U.S. Mail, First Class, postage prepaid, on
those parties directed by the Court on the Notice of Electronic Filing issued by the Court and as required
by the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court.

Tina M. Carson                                           Carl B. Davis
5451 W Road 11                                           300 W Douglas Suite 650
Ulysses, KS 67880                                        Wichita, KS 67202
DEBTOR                                                   TRUSTEE

David J. Lund                                            Office of the United States Trustee
Law Office of David J. Lund, LLC                         301 North Main, Suite 1150
727 N. Waco, Ste 565                                     Wichita, KS 67202
P.O. Box 635                                             U.S. TRUSTEE
Wichita KS 67201
ATTORNEY FOR DEBTOR

SOUTHLAW, P.C.
_s/ Wendee Elliott-Clement____________________________
Steven L. Crouch, (MBE #37783; EDMO #2903; KSFd #70244)
Wendee Elliott-Clement (MBE #50311; KS #20523)
Lisa C. Billman (MBE #64535, KS #25177)
13160 Foster Suite 100, Overland Park, KS 66213-2660
(913) 663-7600
(913) 663-7899 Fax
ksbkecf@southlaw.com
ATTORNEYS FOR CREDITOR

File No. 134107
Case No: 18-11150-ren
                        Case 18-11150     Doc#      Filed 04/27/20      Page 3 of 5
Case 18-11150   Doc#   Filed 04/27/20   Page 4 of 5
Case 18-11150   Doc#   Filed 04/27/20   Page 5 of 5
